
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
effective as of June 1, 2002, by and between MAXIM PHARMACEUTICALS, INC., (the
"Company") and PAM G. GLEASON ("Executive"). The Company and Executive are
hereinafter collectively referred to as the "Parties," and individually referred
to as a "Party."


RECITALS


        A.    The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to engage Executive's services on the
terms and conditions set forth in this Agreement.

        B.    Executive desires to continue in the employ of the Company, and is
willing to accept such employment on the terms and conditions set forth in this
Agreement.


AGREEMENT


        In consideration of the foregoing recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:

1.    EMPLOYMENT

        1.1    Term.    The Company hereby employs Executive, and Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement, effective as of the date first set forth above
("Effective Date"). This Agreement shall continue in effect until terminated
pursuant to Section 4 below.

        1.2    Position.    Executive shall be the Vice-President Human
Resources and shall serve in such other capacity or capacities as the Company's
Chief Executive Officer ("CEO") may from time to time prescribe.

        1.3    Duties.    Executive shall do and perform all services, acts or
things necessary or advisable to manage and conduct the business of the Company
and which are normally associated with the position of Vice President Human
Resources consistent with the Bylaws of the Company and as required or directed
by the CEO.

        1.4    Policies and Practices.    The employment relationship between
the Parties shall be governed by the policies and practices established by the
Company and the Board. The Executive acknowledges that she has read the
Company's Employee Handbook, which governs the terms and conditions of her
employment with the Company, along with this Agreement. In the event that the
terms of this Agreement differ from or are in conflict with the Company's
policies or practices or the Company's Employee Handbook, this Agreement shall
control.

        1.5    Location.    Unless the Parties otherwise agree in writing,
during the term of this Agreement, Executive shall perform the services she is
required to perform pursuant to this Agreement at the Company's offices, located
at 8899 University Lane, Suite 400, San Diego, CA 92122 or at any other place at
which the Company maintains an office; provided, however, that the Company may
from time to time require Executive to travel temporarily to other locations in
connection with the Company's business.

1

--------------------------------------------------------------------------------


2.    LOYAL AND CONSCIENTIOUS PERFORMANCE; NONCOMPETITION

        2.1    Loyalty.    During Executive's employment by the Company,
Executive shall devote her full business energies, interest, abilities and
productive time to the proper and efficient performance of her duties under this
Agreement.

        2.2    Covenant Not to Compete.    During the term of this Agreement,
Executive shall not engage in competition with the Company, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, partner,
officer, director, employee, member of any association or otherwise, in any
phase of the business of developing, manufacturing and marketing of products
which are in the same field of use or which otherwise compete with the products
or proposed products of the Company.

        2.3    Agreement not to Participate in Company's Competitors.    During
Executive's employment with the Company and any period in which Executive is
receiving compensation from the Company, Executive agrees not to acquire, assume
or participate in, directly or indirectly, any position, investment or interest
known by Executive to be adverse or antagonistic to the Company, its business or
prospects, financial or otherwise or in any company, person or entity that is,
directly or indirectly, in competition with the business of the Company or any
of its Affiliates. Ownership by the Executive, as a passive investment, of less
than one percent (1%) of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or publicly traded on the Nasdaq Stock Market or in the
over-the-counter market shall not constitute a breach of this paragraph.

3.    COMPENSATION AND BENEFITS

        3.1    Base Salary.    While employed by the Company, as compensation
for proper and satisfactory performance of all duties to be performed hereunder,
the Company shall pay Executive an annual base salary of one hundred seventy
thousand dollars ($170,000) per year ("Base Salary"), payable in regular
periodic payments in accordance with Company policy. Such salary shall be
prorated for any partial year of employment on the basis of a 365-day fiscal
year.

        3.2    Discretionary Bonus.    In addition to Executive's base salary,
Executive will be eligible to receive an annual discretionary bonus of up to
twenty percent (20%) of Executive's then current base salary. The bonus amount
Executive may receive, if any, shall be discretionary and based upon Executive's
performance during the previous year as evaluated by the CEO and the Board in
their sole and absolute discretion.

        3.3    Employment Taxes and Withholdings.    All of Executive's
compensation shall be subject to customary withholding taxes and any other
employment taxes as are commonly required to be collected or withheld by the
Company.

        3.4    Vacation.    Executive shall be entitled to vacation and illness
days consistent with the Company's standard practice for its employees
generally.

        3.5    Employee Benefits.    Executive shall, at the discretion of the
Board, be entitled to participate in the benefits for which she is eligible
under the terms and conditions of the standard Company benefits which may be in
effect from time to time and provided by the Company.

        3.6    Expense Reimbursement.    Executive shall be entitled to receive
prompt reimbursement of all reasonable business and travel expenses incurred by
Executive in connection with the business of the Company. Such expenses must be
properly accounted for under the policies and procedures established by the
Company.

2

--------------------------------------------------------------------------------


4.    TERMINATION

        4.1    Termination by the Company for Cause.    The Company may
terminate Executive's employment under this Agreement "for Cause" by delivery of
written notice to Executive specifying the cause or causes relied upon for such
termination. If Executive's employment under this Agreement is terminated by the
Company for Cause under this section, Executive shall be entitled to receive
only accrued Base Salary and other accrued benefits required by law, prorated to
the date of termination. Executive will not be entitled to severance pay, pay in
lieu of notice or any other such compensation. Grounds for the Company to
terminate this Agreement "for cause" shall be limited to the occurrence of any
of the following events:

        (a)  If Executive is in material breach of any provision of this
Agreement;

        (b)  Executive's engaging or in any manner participating in any activity
which is competitive with or intentionally injurious to the Company or which
violates any provision of Sections 2 or 5 of this Agreement;

        (c)  Executive's commission of any fraud against the Company or use or
appropriation for her personal use or benefit of any funds or properties of the
Company not authorized by the Board to be so used or appropriated;

        (d)  Executive's conviction of any crime involving dishonesty or moral
turpitude;

        (e)  Conduct by Executive which in good faith and reasonable
determination of the Board demonstrates gross unfitness to serve.

        Any notice of termination given pursuant to this Section 4.1 shall
effect termination as of the date specified in such notice or, in the event no
such date is specified, on the last day of the month in which such notice is
delivered or deemed delivered as provided in Section 7 below.

        4.2    Termination by the Company Without Cause.    The Company may
terminate the Executive's employment at any time without Cause upon delivery of
written notice to the Executive. Any notice of termination given pursuant to
this Section 4.2 shall effect termination as of the date specified in such
notice or, in the event no such date is specified, on the last day of the month
in which such notice is delivered or deemed deliverable as provided in Section 7
below. If such termination shall occur under this Section 4.2, then Executive
shall be entitled to continuation of Base Salary and health benefits under COBRA
for a period of six (6) months from said date of termination with such Base
Salary continuation to be at the rate set forth in Section 3.1 or, as the case
may be, at the rate of Executive's then current Base Salary in effect as of the
date of termination.

        4.3    Termination by Mutual Agreement.    The parties may mutually
agree at any time to terminate this Agreement upon such terms and conditions as
may be agreed upon in writing.

        4.4    Termination Upon Death or Disability.    This Agreement shall
terminate without notice upon the date of Executive's death or the date when
Executive becomes "completely disabled" (as defined below). In the event of
termination due to death or complete disability, Executive or her estate or
personal representative, as the case may be, shall be entitled to receive
Executive's Base Salary for a period of one month following the date of death or
the date when Executive becomes completely disabled. For purposes of this
Agreement, the term "completely disabled" as used in this Agreement shall mean
the inability of Executive to perform the essential functions of her position
under this Agreement by reason of any incapacity, physical or mental, which the
Board of the Company, based upon medical advice or an opinion provided by a
licensed physician acceptable to the Board of the Company and approved by the
Executive, which approval shall not be unreasonably withheld, determines to have
incapacitated Executive from satisfactorily performing any or all essential
functions of her position for the Company during the foreseeable future. Based
upon such medical advice or

3

--------------------------------------------------------------------------------


opinion, the determination of the Board of the Company shall be final and
binding and the date such determination is made shall be the date of such
complete disability for purposes of this Agreement.

        4.5    Termination by Executive.    Notwithstanding any provision to the
contrary herein, unless otherwise provided herein or unless otherwise provided
by law, Executive may at any time terminate her employment with the Company
hereunder. In such event, the Company shall not be liable to Executive for the
payment of any amount other than accrued Base Salary and other accrued benefits
required by law, prorated to the date of termination. Executive will not be
entitled to severance pay, pay in lieu of notice or any other such compensation.

5.    CONFIDENTIAL INFORMATION; NONSOLICITATION

        5.1    Confidential Information.    As a condition of this Agreement,
Executive acknowledges and agrees that she shall continue to be bound by the
Company's "Proprietary Information and Inventions Agreement," attached hereto as
Exhibit A.

        5.2    Nonsolicitation.    While employed by the Company and for one
(1) year thereafter, the Executive agrees that in order to protect the Company's
confidential and proprietary information from unauthorized use, that Executive
will not, either directly or through others, solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate her
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity; or the
business of any customer, vendor or distributor of the Company which, at the
time of termination or one (1) year immediately prior thereto, was listed on
Company's customer, vendor or distributor list.

6.    ASSIGNMENT AND BINDING EFFECT

        6.1        This Agreement shall be binding upon and inure to the benefit
of Executive and Executive's heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of Executive's duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by Executive. This Agreement shall be binding upon and inure to the benefit of
the Company and its successors, assigns and legal representatives.

7.    NOTICES

        7.1        All notices or demands of any kind required or permitted to
be given by the Company or Executive under this Agreement shall be given in
writing and shall be personally delivered (and receipted for) or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Company:

Larry Stambaugh
Maxim Pharmaceuticals, Inc.
8899 University Center Lane, Suite 400
San Diego, CA 92122

If to Executive:

Pam G. Gleason
Maxim Pharmaceuticals, Inc.
8899 University Center Lane, Suite 400
San Diego, CA 92122

4

--------------------------------------------------------------------------------




Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above.
Either Party may change its address for notices by giving notice to the other
Party in the manner specified in this section.

8.    CHOICE OF LAW.

        8.1        This Agreement is made in San Diego, California. This
Agreement shall be construed and interpreted in accordance with the laws of the
State of California.

9.    INTEGRATION

        9.1        Except as otherwise provided herein, this Agreement contains
the complete, final and exclusive agreement of the Parties relating to the
subject matter of this Agreement, and supersedes all prior oral and written
employment agreements or arrangements between the Parties.

10.    AMENDMENT

        10.1        This Agreement cannot be amended or modified except by a
written agreement signed by Executive and the CEO or Board of Directors of the
Company.

11.    WAIVER.

        11.1        No term, covenant or condition of this Agreement or any
breach thereof shall be deemed waived, except with the written consent of the
Party against whom the wavier in claimed, and any waiver or any such term,
covenant, condition or breach shall not be deemed to be a waiver of any
preceding or succeeding breach of the same or any other term, covenant,
condition or breach.

12.    SEVERABILITY

        12.1        The finding by a court of competent jurisdiction of the
unenforceability, invalidity or illegality of any provision of this Agreement
shall not render any other provision of this Agreement unenforceable, invalid or
illegal. Such court shall have the authority to modify or replace the invalid or
unenforceable term or provision with a valid and enforceable term or provision
which most accurately represents the parties' intention with respect to the
invalid or unenforceable term or provision.

13.    INTERPRETATION; CONSTRUCTION

        13.1        The headings set forth in this Agreement are for convenience
of reference only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has been encouraged, and has consulted with, her own independent
counsel and tax advisors with respect to the terms of this Agreement. The
Parties acknowledge that each Party and its counsel has reviewed and revised, or
had an opportunity to review and revise, this Agreement, and the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

14.    REPRESENTATIONS AND WARRANTIES.

        14.1        Executive represents and warrants that she is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that her
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

5

--------------------------------------------------------------------------------

15.    COUNTERPARTS.

        15.1        This Agreement may be executed in two counterparts, each of
which shall be deemed an original, all of which together shall contribute one
and the same instrument.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
date first above written.

    The Company:
 
 
MAXIM PHARMACEUTICALS, INC.

 

 

By:

 

/s/  LARRY G. STAMBAUGH      

--------------------------------------------------------------------------------

Larry G. Stambaugh
Larry G. Stambaugh Chairman of the Board, President
and Chief Executive Officer

    

 

 

 

 
 
 
Date:
 
July 31, 2002

--------------------------------------------------------------------------------


    
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
/s/  PAM G. GLEASON      

--------------------------------------------------------------------------------

Pam G. Gleason

    

 

 

 

 
 
 
Date:
 
July 31, 2002

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------


EXHIBIT A
COPY OF EXECUTED PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT


--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.2



EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
EXHIBIT A COPY OF EXECUTED PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
